Quinn, Chief Judge
(dissenting):
Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966), does not apply to the particular problem presented by this case. Before Miranda, it was settled law in the civilian courts that, except in circumstances indicating a manifest miscarriage of justice, appellate review would not lie as to the admissibility of a pretrial statement by *335the accused to which he interposed no objection at trial. Payton v United States, 222 F2d 794 (CA DC Cir) (1955); Gilliam v United States, 257 F2d 185 (CA DC Cir) (1958), certiorari denied, 359 US 947, 3 L ed 2d 680, 79 S Ct 728, rehearing denied, 359 US 981, 3 L ed 2d 931, 79 S Ct 899. Miranda did not change that rule; rather in the companion case of Westover v United States, the Supreme Court acknowledged the rule and determined it was inapposite to the facts of the case. Thus the Court said:
“The failure of defense counsel to object to the introduction of the confession at trial, noted by the Court of Appeals and emphasized by the Solicitor General, does not preclude our consideration of this issue. Since the trial was held prior to our decision in Escobedo and, of course, prior to our decision today making the objection available, the failure to object at trial does not constitute a waiver of the claim. See e.g., United States ex rel Angelet v Fay, 333 F2d 12, 16 (CA 2d Cir. 1964), aff’d, 381 US 654 (1965). Cf. Ziffrin, Inc. v United States, 318 US 73, 78 (1943).” [Miranda v Arizona, Westover v United States, 384 US 436, 495, footnote 69, 16 L ed 2d 694, 86 S Ct 1602 (1966).]
Since Miranda, Federal and State courts have consistently held that Miranda did not change the rule of waiver. In United States v Armetta, 378 F2d 658 (CA2d Cir) (1967), the accused contended for the first time on appeal, as the accused contends here, that he was improperly cross-examined as to statements made to the police without the preliminary warning required by Miranda. The Court of Appeals rejected the argument. In pertinent part it said:
“In view of the total lack of objection we could not reverse for admission of this evidence except by invoking the ‘plain error’ rule, F. R. Cr. P. 52(b). Armetta contends receipt of the evidence was exactly that in light of the Supreme Court’s explicit dictum that the Miranda requirements apply to exculpatory statements ‘used to impeach his [defendant’s] testimony at trial or to demonstrate untruths in the statement given under interrogation and thus to prove guilt by implication.’ 384 US at 477, 86 S Ct at 1629. We are willing to assume arguendo that .• . . despite previous decisions as to waiver of the privilege by a criminal defendant’s taking the stand . . . this statement in Miranda covers evidence adduced in cross-examination or in rebuttal as fully as in the prosecution’s case in chief, except so far as Walder v United States, 347 US 62, . . . may be applicable. But we are by no means certain that the Court was addressing itself to the unusual situation where the defendant’s testimony puts in issue the very question of what he told the police. . . . [In any event] the inadmissibility of Armetta’s statement that he had borrowed the car was not so ‘plain’ that the judge should have been expected to intervene when defense counsel did not. In short, this episode, like the one previously discussed, does not come within the rule whereby ‘In exceptional circumstances, especially in criminal cases, appellate courts, in the public interest, may, of their own motion, notice errors to which no exception has been taken, if the errors are obvious, or if they otherwise seriously affect the fairness, integrity, or public reputation of judicial proceedings.’ ” [United States v Armetta, supra, pages 661-662.]
Similarly, in State v Sutton, 152 NW2d 57, the Supreme Court of Minnesota considered the effect of Miranda on the waiver rule. It said:
“It is true, of course, that a meritorious constitutional claim for the exclusion of evidence under either Es-cobedo or Miranda may be foreclosed on appeal by the failure to make timely objection in the trial court.” [See also Brooks v State, 229 Atl 2d 833 (Delaware) (1967).]
Before Miranda, military law also recognized the rule of waiver as applied to a pretrial statement by the accused. It distinguished, however, be*336tween a confession and an inculpatory statement admitting less than complete guilt. The Manual for Courts-Martial provides that unless the accused consents to the admission in evidence of a pretrial confession, the Government must affirmatively demonstrate that the accused was first properly warned of his rights under Article 31 of the Uniform Code and that the statement was made voluntarily. Manual for Courts-Martial, United States, 1951, paragraph 140a. A failure to object is not the equivalent of consent and, therefore, in the absence of evidence of warning and voluntariness, a confession is inadmissible. United States v Lake, 17 USCMA 3, 6, 37 CMR 267; United States v Smith, 15 USCMA 416, 35 CMR 388. No such preliminary showing is required, however, for the admission of an inculpatory pretrial statement not amounting to a confession; hence, a failure to object is a waiver of the right to attack admissibility for the first time on appeal, except when to apply the waiver rule would result in a manifest miscarriage of justice. United States v Davis, 10 USCMA 624, 28 CMR 190; see also United States v McCauley, 17 USCMA 81, 37 CMR 345. In this respect, the military rule as to an incriminating pretrial admission is like the civilian rule as to a pretrial confession. Since Miranda did not disturb the waiver rule in the civilian criminal courts, it manifestly did not affect the military rule.
Here, the first reference to the Criminal Investigations Detachment by name occurred in an unresponsive answer by the accused to a question asked by trial counsel. There was no objection to the answer; no motion to strike; and no objection by the defense to succeeding questions by trial counsel expanding on the answer. Also, the matter was offered only for impeachment and did not relate directly to the critical issues in the ease. The circumstances therefore do not require appellate review to avoid a miscarriage of justice. United States v Armetta, supra.
I have examined the other assignments of error and I am satisfied none of the issues raised by the accused merits reversal of his conviction. I would affirm the decision of the board of review.